DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 and 8-17 are allowed under this Office action.

Allowable Subject Matter
Claims 1-6 and 8-17, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 and 8-17, were carefully reviewed and a search with regards to independent claims 1 and 9 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-6 and 8-17, specifically independent claims 1 and 9,  the prior art searched was found to neither anticipate nor suggest a method of processing image data for transmittal to a display device, the method comprising: receiving a frame of image data, wherein the frame of image data 1s divided into a plurality of tile groups, each tile group composed of a plurality of tiles, wherein each tile comprises a plurality of pixels, each pixel having a plurality of colour component values of a first colour space, wherein each tile includes a plurality of colour component planes of the first colour space having the respective colour component values for the pixels forming the tile; storing the received frame of image data in an input buffer; and processing each tile group in an execution unit, the execution unit comprising arithmetic logic units (ALUs) and a local shared memory shared by all the ALUs in the execution unit, wherein each ALU includes dedicated register space for use solely by the respective ALU, each tile of each tile group being processed by a plurality of the ALUs of the execution unit, wherein each ALU of the plurality of ALUs processing the tile: performs a reversible colour transformation on the colour component values of the plurality of colour component planes in the first colour space of the tile to transform the colour component values in the plurality of colour component planes of the first colour space into colour component values in a plurality of colour component planes of a second colour space and stores all of the plurality of colour component values of the second colour space in the respective dedicated register space without storing the colour component values of the second colour space in the local shared memory; processes the colour component values of one of the colour component planes of the second colour space by performing a discrete wavelet transformation on the colour component values of the one colour component plane of the second colour space from the respective dedicated register space, while discarding the remaining colour component values stored in the respective dedicated register space, to produce wavelet coefficients stored in the respective dedicated register space without storing the wavelet coefficients in the local shared memory; and quantizes the wavelet coefficients from the respective dedicated register space to produce quantized wavelet coefficients stored in the respective dedicated register space without storing the quantized wavelet coefficients in the local shared memory, wherein the quantized wavelet coefficients for all the colour component planes of the second colour space for each tile of the tile group are then entropy encoded into variable length codes using each ALU of the plurality of ALUs, and wherein the variable length codes for all the tiles of the tile group are assembled together for transmittal to a display device.
The most relevant arts searched, Fenney, etc. (US 20090046937 A1), modified by Schwartz, etc. (US 20030215146 A1), teach that a method of processing image data for transmittal to a display device, the method comprising: receiving a frame of image data, wherein the frame of image data is divided into a plurality of tile groups, each tile group composed of a plurality of tiles, wherein each tile comprises a plurality of pixels, each pixel having a plurality of colour component values of a first colour space, wherein each tile includes a plurality of colour component planes of the first colour space having the respective colour component values for the pixels forming the tile; storing the received frame of image data in an input buffer; processing each tile group in an execution unit, the execution unit comprising arithmetic logic units (ALUs) and a local shared memory shared by all the ALUs in the execution unit, wherein each ALU includes dedicated register space for use solely by the respective ALU, each tile of each tile group being processed by a plurality of the ALUs of the execution unit, wherein each ALU of the plurality of ALUs processing the tile: performs a reversible colour transformation on the colour component values of the plurality of colour component planes in the first colour space of the tile to transform the colour component values in the plurality of colour component planes of the first colour space into colour component values in a plurality of colour component planes of a second colour space and stores all of the plurality of colour component values of the second colour space in the respective dedicated register space without storing the colour component values of the second colour space in the local shared memory. However, Fenney, modified by Schwartz, does not teaches every claimed limitation, especially the claimed limitation of "processes the colour component values of one of the colour component planes of the second colour space by performing a discrete wavelet transformation on the colour component values of the one colour component plane of the second colour space from the respective dedicated register space, while discarding the remaining colour component values stored in the respective dedicated register space, to produce wavelet coefficients stored in the respective dedicated register space without storing the wavelet coefficients in the local shared memory; and quantizes the wavelet coefficients from the respective dedicated register space to produce quantized wavelet coefficients stored in the respective dedicated register space without storing the quantized wavelet coefficients in the local shared memory, wherein the quantized wavelet coefficients for all the colour component planes of the second colour space for each tile of the tile group are then entropy encoded into variable length codes using each ALU of the plurality of ALUs, and wherein the variable length codes for all the tiles of the tile group are assembled together for transmittal to a display device” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612